Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-5, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Izawa US 20180024201” in view of “Asamichi JP 2013024800” 
As to claim 1, Izawa teaches “A measurement system for determining a status of 
a high-voltage power system in a vehicle (Figure 1; [0013]; [0026]), the measurement system comprising: a first voltage measurement unit (Figure 1, #12a; [0026]) and a second voltage measurement unit (Figure 1, #12b; [0026]), each of the first and second voltage measurement units being connected between a positive pole and a negative pole of the power system (Figure 1; [0037] teaches “simultaneously measure the same objective voltage by the first voltage measuring circuit 12a and the second voltage measuring circuit 12b”; [0040] teaches “A negative side of the battery cell VBAT1 is connected to the node n1, while a positive side of the battery cell VBAT1 is connected to the node n2”; [0048] teaches “A negative side of the battery cell VBAT2 is connected to the node n2, while a positive side of the battery cell VBAT2 is connected to the node n3; [0056] teaches “A negative side of the battery cell VBAT3 is connected to the node n3 , while a positive side of the battery cell VBAT3 is connected to the node n7”; [0084]; i.e., in Figure 1, 1st voltage measuring circuit and 2nd voltage measuring circuit are connected to negative sides of VBA1, VBA2, VBA3 at nodes n1, n2, n3 respectively, and positive sides of VBA1, VBA2, VBA3 at nodes n2, n3, n7 respectively through the multiplexer); a measurement system control unit connected to the first and second voltage measurement unit and configured to: control the first and second voltage measurement unit to simultaneously measure a voltage to determine a respective first and second pole-to-pole voltage (Figure 1, #12a, #12b, #14; [0026] teaches “a control unit 14 constructed by a microcomputer or the like for controlling the input circuit IN-C, the multiplexer 11, the first voltage measuring circuit 12a, the second voltage measuring circuit 12b”; [0027]; [0070]; [0080] teaches “Under the control of the control unit 14, the multiplexer 11 selects these voltages and simultaneously inputs them to two voltage measuring circuits 12a, 12b”; [0081] to [0084]; i.e., the control unit controls the voltage measurement units 12a and 12b to simultaneously measure the same objective voltage, and thus determining a first and a second pole-to-pole voltage. The resistance value of resistor R0 is extremely small and thus negligible with regard to R1); compare the first pole-to-pole voltage with the second pole-to-pole voltage to determine a voltage difference ([0015] teaches “a comparator configured to compare a measurement result by the first voltage measuring circuit with a measurement result by the second voltage measuring circuit”; [0027]; [0037]; i.e., the comparator compares the first pole-to-pole voltage with the second pole-to-pole voltage, and determines the voltage difference between the two. The comparator can also indicate which one of the two voltages is larger based on the comparison result), and if the voltage difference is higher, provide an indication that the voltage measurement is not reliable (Figure 2, #S15, #S17, #S18, #S20; [0015]; [0027] teaches “The control unit 14 is adapted so as to judge, based on a comparison result by the comparator 13, the presence absence of failures of a measuring route connected to the first voltage measuring circuit 12a or the second voltage measuring circuit 12b, and the first voltage measuring circuit 12a itself or the second voltage measuring circuit 12b itself”; [0101]; [0104]; [00105]; [0107]; i.e., the comparator compares the first and the second pole-to-pole voltages based on their voltage differences, and the control unit determines that failures occur in the measuring routes connected to the first and the second voltage measuring circuits based on the voltage difference. Therefore, the voltage measurement is not reliable).”
	Izawa does not explicitly teach “if the voltage difference is higher than a voltage threshold value”.
	Asamichi teaches “if the voltage difference is higher than a voltage threshold value (Page 8, [02]; Page 10, [04] teaches “the microcomputer 60, in a first mode of 2 detected by the voltage detecting means 50, 51 to a voltage value of the difference is larger than a predetermined value when an abnormality occurs in the detecting”; Page 11, [04] teaches “the microcomputer 60, detected by the voltage detecting means 50, 51 to a voltage value of the difference is larger than a predetermined value and when the difference is judged to be abnormal”; Page 12, [01] teaches “the output of the voltage detecting means 50, 51 can be made and compared with each other, and each multiplexer 40, 41 each voltage detecting means 50, 51 of the failure diagnosis can be performed”; Page 14, [07]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Asamichi into Izawa. This combination would improve in detection of all the cell voltage and fault diagnosis. It would have been obvious to one of ordinary skill in the art to combine Izawa and Asamichi so that the system would indicate that the voltage measurement is not reliable
when the voltage difference between the two measured voltages is higher than the threshold voltage.

As to claim 2, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 1.
	Izawa teaches “the control unit is further configured to control the first and second voltage measurement units to repeatedly measure the respective first and second voltage (Figure 2; [0014] teaches “a battery monitoring system that also makes it possible to continue the function of the whole system with the use of only the other
voltage measuring route having no failure”; [0073]; [0099]; [0109]; i.e., the control unit controls the first and the second measuring circuits to measure voltages respectively. The control unit can also diagnose failures in the measurement routes, and can repeatedly perform the measurement of voltages and the diagnosis of failures).”

As to claim 4, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 2.
	Izawa teaches “the control unit is further configured to provide an indication that the voltage measurement is unreliable only if a predetermined number of consecutive voltage differences between the first and second pole-to-pole voltages are above the voltage threshold value (Figure 2; [0015]; [0027] teaches “The control unit 14 is adapted so as to judge, based on a comparison result by the comparator 13, the presence absence of failures of a measuring route connected to the first voltage measuring circuit 12a or the second voltage measuring circuit 12b, and the first voltage measuring circuit 12a itself or the second voltage measuring circuit 12b itself”; [0101]; [0104]; [0107]; i.e., the comparator compares the first and the second pole-to-pole voltages based on their voltage differences, and based on the voltage difference, the control unit determines that failures occur in the measuring routes connected to the first and the second voltage measuring circuits. Therefore, control unit can determine that the voltage measurement is not reliable based on the voltage difference. One of ordinary skill in the art would be able to set the voltage threshold value at a certain value, and determine that the voltage measurement is unreliable when the redetermined consecutive voltage differences between the first and second pole-to-pole voltages are above the voltage threshold value).”

As to claim 5, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 1.
	Izawa teaches “the control unit is further configured to detect a change between an active status and a passive status of the power system (Figure 1, #SW1 group; Figure 2, #S10; [0087]; [0088]; [0089]; [0090]; i.e., before the switch S10 in figure 2 was turned off, the power system was in an active status, and after the switch S10 was turned off, the power system was in a passive status. The control system controls the voltage measuring circuits and the switch groups, and the control system detects the change between an active status and a passive status of the power system when all the switches of the first group SW1 are turned off), and to suppress providing an indication if the voltage difference exceeds the threshold during the change between active status and passive status (Figure 2, #S10, #S15, #S17, #S18, #S20; [0015]; [0027] teaches “The control unit 14 is adapted so as to judge, based on a comparison result by the comparator 13, the presence absence of failures of a measuring route connected to the first voltage measuring circuit 12a or the second voltage measuring circuit 12b, and the first voltage measuring circuit 12a itself or the second voltage measuring circuit 12b itself”; [0089]; [0090]; [0101]; [0104]; [00105]; [0107]; i.e., the comparator compares the first and the second pole-to-pole voltages based on their voltage differences, and the control unit can determine that failures occur in the measuring routes connected to the first and the second voltage measuring circuits based on the voltage difference. Therefore, one of ordinary skill in the art would be able to set a voltage threshold, and the control unit would determine when the voltage difference exceeds the threshold, and suppress providing an indication during the change between active status and passive status).”

As to claim 9, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 1.
	Izawa teaches “a high-voltage energy source; a high-voltage system ; and a measurement system (Figure 1, #12a, #12b; Figure 3, #510, #511; [0002]; [0008]; [0026]; i.e., in a hybrid vehicle or an electric vehicle, a driving power is obtained since a motor is driven by electric power accumulated in a secondary battery. The battery pack consist of several battery cells that are connected in series or parallel, and the battery pack generates high voltage and functions as a high-voltage energy source for the vehicle).”

As to claim 10, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 9.
	Izawa teaches “a vehicle comprising a power system (Figure 3, #510, #511; [0002]; [0008]; [0026]; i.e., in a hybrid vehicle or an electric vehicle, a driving power is obtained since a motor is driven by electric power accumulated in a secondary battery. The battery pack consist of several battery cells that are connected in series or parallel, and the battery pack generates high voltage and functions as a power system for the vehicle).”

As to claim 11, Izawa teaches “Method for determining a status of a high-voltage 
power system in a vehicle , the power system (Figure 1; Figure3; [0013]), comprising: a first voltage measurement unit (Figure 1, #12a; [0026]) and a second voltage measurement unit (Figure 1, #12b; [0026]), each of the first and second voltage measurement units being connected between a positive pole and a negative pole of the power system (Figure 1; [0037] teaches “simultaneously measure the same objective voltage by the first voltage measuring circuit 12a and the second voltage measuring circuit 12b”; [0084]); a measurement system control unit connected to the first and second voltage measurement unit; wherein the method comprises: controlling the first and second voltage measurement unit to simultaneously measure a voltage to determine a respective first and second pole-to-pole voltage (Figure 1, #12a, #12b, #14; [0026] teaches “a control unit 14 constructed by a microcomputer or the like for controlling the input circuit IN-C, the multiplexer 11, the first voltage measuring circuit 12a, the second voltage measuring circuit 12b”; [0027]; [0070]; [0080] teaches “Under the control of the control unit 14, the multiplexer 11 selects these voltages and simultaneously inputs them to two voltage measuring circuits 12a, 12b”; [0081] to [0084]; i.e., the control unit controls the voltage measurement units 12a and 12b to simultaneously measure the same objective voltage, and thus determining a first and a second pole-to-pole voltage. The resistance value of resistor R0 is extremely small and thus negligible with regard to R1); comparing the first pole-to-pole voltage with the second pole-to-pole voltage to determine a voltage difference ([0015] teaches “a comparator configured to compare a measurement result by the first voltage measuring circuit with a measurement result by the second voltage measuring circuit”; [0027]; [0037]; i.e., the comparator compares the first pole-to-pole voltage with the second pole-to-pole voltage, and determines the voltage difference between the two. The comparator can also indicate which one of the two voltages is larger based on the comparison result), and if the voltage difference is higher, providing an indication that the voltage measurement is not reliable (Figure 2, #S15, #S17, #S18, #S20; [0015]; [0027] teaches “The control unit 14 is adapted so as to judge, based on a comparison result by the comparator 13, the presence absence of failures of a measuring route connected to the first voltage measuring circuit 12a or the second voltage measuring circuit 12b, and the first voltage measuring circuit 12a itself or the second voltage measuring circuit 12b itself”; [0101]; [0104]; [00105]; [0107]; i.e., the comparator compares the first and the second pole-to-pole voltages based on their voltage differences, and the control unit determines that failures occur in the measuring routes connected to the first and the second voltage measuring circuits based on the voltage difference. Therefore, the voltage measurement is not reliable).”
	Izawa does not explicitly teach “if the voltage difference is higher than a voltage threshold value”.
	Asamichi teaches “if the voltage difference is higher than a voltage threshold value (Page 8, [02]; Page 10, [04] teaches “the microcomputer 60, in a first mode of 2 detected by the voltage detecting means 50, 51 to a voltage value of the difference is larger than a predetermined value when an abnormality occurs in the detecting”; Page 11, [04] teaches “the microcomputer 60, detected by the voltage detecting means 50, 51 to a voltage value of the difference is larger than a predetermined value and when the difference is judged to be abnormal”; Page 12, [01] teaches “the output of the voltage detecting means 50, 51 can be made and compared with each other, and each multiplexer 40, 41 each voltage detecting means 50, 51 of the failure diagnosis can be performed”; Page 14, [07]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Asamichi into Izawa. This combination would improve in detection of all the cell voltage and fault diagnosis. It would have been obvious to one of ordinary skill in the art to combine Izawa and Asamichi so that the system would indicate that the voltage measurement is not reliable
when the voltage difference between the two measured voltages is higher than the threshold voltage.

As to claim 12, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 11.
	Izawa teaches “measuring the respective first and second voltages repeatedly and with a fixed interval (Figure 2; [0014] teaches “a battery monitoring system that also makes it possible to continue the function of the whole system with the use of only the other voltage measuring route having no failure”; [0071]; [0073]; [0099]; [0109]; i.e., the control unit controls the first and the second measuring circuits to measure voltages respectively, and outputs the control signals for switch group and low pass filters at time constants. The control unit can also diagnose failures in the measurement routes, and can repeatedly perform the measurement of voltages and the diagnosis of failures. Therefore, the control would be able to control the measuring circuits and measure the respective first and second voltages repeatedly and with a fixed interval ).”

As to claim 13, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 11.
	Izawa teaches “providing an indication that the voltage measurement is unreliable only if a predetermined number of consecutive voltage differences between the first and second pole-to-pole voltages are above the voltage threshold value (Figure 2; [0015]; [0027] teaches “The control unit 14 is adapted so as to judge, based on a comparison result by the comparator 13, the presence absence of failures of a measuring route connected to the first voltage measuring circuit 12a or the second voltage measuring circuit 12b, and the first voltage measuring circuit 12a itself or the second voltage measuring circuit 12b itself”; [0101]; [0104]; [0107]; i.e., the comparator compares the first and the second pole-to-pole voltages based on their voltage differences, and based on the voltage difference, the control unit determines that failures occur in the measuring routes connected to the first and the second voltage measuring circuits. Therefore, control unit can determine that the voltage measurement is not reliable based on the voltage difference. One of ordinary skill in the art would be able to set the voltage threshold value at a certain value, and determine that the voltage measurement is unreliable when the redetermined consecutive voltage differences between the first and second pole-to-pole voltages are above the voltage threshold value).”

As to claim 14, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 11.
	Izawa teaches “detecting a change between an active status and a passive status of the power system (Figure 1, #SW1 group; Figure 2, #S10; [0087]; [0088]; [0089]; [0090]; i.e., before the switch S10 in figure 2 was turned off, the power system was in an active status, and after the switch S10 was turned off, the power system was in a passive status. The control system controls the voltage measuring circuits and the switch groups, and the control system detects the change between an active status and a passive status of the power system when all the switches of the first group SW1 are turned off); and suppressing providing an indication if the voltage difference exceeds the threshold during the change between active status and passive status (Figure 2, #S10, #S15, #S17, #S18, #S20; [0015]; [0027] teaches “The control unit 14 is adapted so as to judge, based on a comparison result by the comparator 13, the presence absence of failures of a measuring route connected to the first voltage measuring circuit 12a or the second voltage measuring circuit 12b, and the first voltage measuring circuit 12a itself or the second voltage measuring circuit 12b itself”; [0089]; [0090]; [0101]; [0104]; [00105]; [0107]; i.e., the comparator compares the first and the second pole-to-pole voltages based on their voltage differences, and the control unit can determine that failures occur in the measuring routes connected to the first and the second voltage measuring circuits based on the voltage difference. Therefore, one of ordinary skill in the art would be able to set a voltage threshold, and the control unit would determine when the voltage difference exceeds the threshold, and suppress providing an indication during the change between active status and passive status).”

	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Izawa US 20180024201” in view of “Asamichi JP 2013024800”, further in view of “Kang US 20180026456”.
As to claim 3, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 2.
	Izawa teaches “the control unit is further configured to control the first and second voltage measurement units to repeatedly measure the respective first and second voltages with a fixed interval (Figure 2; [0014]; [0073]; [0099]; [0109]).”	
	Izawa in view of Asamichi does not explicitly teach “the fixed interval is in the range of 10ms to 500ms”.  
	Kang teaches “the fixed interval is in the range of 10ms to 500ms ([0009]; [0046] teaches “The battery management units 130 may periodically detect battery voltages of corresponding batteries 110. For example , the battery management units 130 may detect battery voltages of corresponding batteries 110 at preset intervals (e.g., every 500 ms)”; [0047] teaches “the battery management units 130 may detect terminal voltages between the first and second output terminals 101 and 102 of the battery modules 100”; i.e., the battery management units can measure voltages of the battery at preset intervals, and therefore, one of ordinary skill in the art would be able to adjust the preset intervals and measure the battery voltages with a fixed interval in the range of 10ms to 500ms).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Kang into Izawa in view of Asamichi. This combination would improve the measurement of the battery voltages with  regular intervals, and be able to provide stable supply of output power.

As to claim 7, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 1.
	Izawa teaches “the first and second pole-to-pole voltages (Figure 1; [0015] teaches “output the selected voltage signals”; [0084]; i.e., the control unit can output pole-to-pole voltage signals of VSS and VCC).”
	Izawa in view of Asamichi does not explicitly teach “a display arranged to be visible to an operator, wherein the display is configured to show the first and second pole-to-pole voltages”.  
	Kang teaches “a display arranged to be visible to an operator, wherein the display is configured to show the first and second pole-to-pole voltages (Figure 4, #134; [0004]; [0005]; [0047] teaches “the battery management units 130 may detect terminal voltages between the first and second output terminals 101 and 102 of the battery modules 100”; [0073] teaches “The battery module 100 may include a power switch 131 , an identification number switch 132, a communication unit 133 , and a display unit 134”; i.e., the BMU detects and measures terminal voltages of the battery, and the battery module has a display. Therefore, the terminal voltage measurement can be displayed for an operator).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Kang into Izawa in view of Asamichi. This combination would improve the measurement of the battery voltages with  regular intervals, and be able to provide stable supply of output power.

	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Izawa US 20180024201” in view of “Asamichi JP 2013024800”, further in view of “Yamazaki CN 104507756”.
As to claim 6, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 1.
	Izawa in view of Asamichi does not explicitly teach “the control unit is further configured to use a first voltage threshold value if the power system is in a stable state and a second voltage threshold value if the system is in a transitional state, wherein the second voltage threshold value is higher than the first voltage threshold value“.
	Yamazaki teach “the control unit is further configured to use a first voltage threshold value if the power system is in a stable state ([0054]; 0055] teaches “a first predetermined voltage based on the main battery 41 and the sub battery 42 between flow with steady state of stable current maximum voltage difference of theoretical occurring on storage battery set in advance”; i.e., at the first predetermined voltage value, the current flow with steady state and therefore, the battery is in a stable state) and a second voltage threshold value if the system is in a transitional state, wherein the second voltage threshold value is higher than the first voltage threshold value ([0060] teaches “a second predetermined voltage 42 between flow based on the maximum voltage difference state of a transition current theory on the storage battery V2 set at 41 in advance and the auxiliary battery to the main battery. More specifically, the second predetermined voltage is set to a value higher than the maximum voltage difference V2. the maximum voltage difference of theoretically occurs under the state of the flow with the transient current of the storage battery V2 is represented by the following formula”; i.e., when the second predetermined voltage is higher than the maximum voltage difference, the current flow with transition state and therefore, the battery is in transition state. One with ordinary skill in the art would be able to modify the software in the control unit so that control unit would select a first predetermined voltage when the battery is in a stable state, and would select a second predetermined voltage when the battery is in a transition state and when a second predetermined voltage is higher than a first predetermined voltage).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Yamazaki into Izawa in view of Asamichi. This combination would improve in producing stable voltage from the battery and generating steady power supply. It would have been obvious to one of ordinary skill in the art to combine Izawa, Asamichi, and Yamazaki so that the control device would use a first voltage threshold value when the power system is in a stable state, and use a second voltage threshold value when the system is in a transitional state, and when the second voltage threshold value is higher than the first voltage threshold value.

As to claim 15, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 11.
	Izawa does not explicitly teach “comparing the voltage difference with a first voltage threshold value, and comparing the voltage difference with a second voltage threshold value, wherein the second voltage threshold value is higher than the first voltage threshold value”.
	Asamichi teaches “comparing the voltage difference with a first voltage threshold value (Page 10, [04]; Page 11, [04] teaches “the microcomputer 60, detected by the voltage detecting means 50, 51 to a voltage value of the difference is larger than a predetermined value and when the difference is judged to be abnormal”), and comparing the voltage difference with a second voltage threshold value, wherein the second voltage threshold value is higher than the first voltage threshold value (Page 12, [01] teaches “the output of the voltage detecting means 50, 51 can be made and compared with each other, and each multiplexer 40, 41 each voltage detecting means 50, 51 of the failure diagnosis can be performed”; Page 14, [07] teaches “microcomputer 60 executes a fault diagnosis, detected by the voltage detecting means 50, 51 to a voltage value of the difference is larger than a predetermined value
when the difference is generated and the abnormality is determined”; i.e., the microcomputer can compare voltage measurements and determine the voltage difference. The microcomputer can also compare the voltage difference with a predetermined value. Thus, one having ordinary skill would be able to set a second threshold value, and the microcomputer would compare the first threshold value with the second threshold value, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Asamichi into Izawa. This combination would improve in detection of all the cell voltage and fault diagnosis. 
	Izawa in view of Asamichi does not explicitly teach “if the power system is in a stable state, comparing the voltage difference with a first voltage threshold value; and if the power system is in a transitional state, comparing the voltage difference with a second voltage threshold value”.
	Yamazaki teach “if the power system is in a stable state, comparing the voltage difference with a first voltage threshold value ([0054]; 0055] teaches “a first predetermined voltage based on the main battery 41 and the sub battery 42 between flow with steady state of stable current maximum voltage difference of theoretical occurring on storage battery set in advance”; i.e., at the first predetermined voltage value, the current flow with steady state and therefore, the battery is in a stable state) and a second voltage threshold value if the system is in a transitional state, wherein the second voltage threshold value is higher than the first voltage threshold value ([0060] teaches “a second predetermined voltage 42 between flow based on the maximum voltage difference state of a transition current theory on the storage battery V2 set at 41 in advance and the auxiliary battery to the main battery. More specifically, the second predetermined voltage is set to a value higher than the maximum voltage difference V2. the maximum voltage difference of theoretically occurs under the state of the flow with the transient current of the storage battery V2 is represented by the following formula”; i.e., when the second predetermined voltage is higher than the maximum voltage difference, the current flow with transition state and therefore, the battery is in transition state. One with ordinary skill in the art would be able to modify the software in the control unit so that control unit would select a first predetermined voltage when the battery is in a stable state, and select a second predetermined voltage when the battery is in a transition state and when a second predetermined voltage is higher than a first predetermined voltage).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Yamazaki into Izawa in view of Asamichi. This combination would improve in producing stable voltage from the battery and generating steady power supply. It would have been obvious to one of ordinary skill in the art would combine Izawa, Asamichi, and Yamazaki so that the microcomputer would compare the voltage difference with the second voltage threshold value when the power system is in a transitional state and when the second voltage threshold value is higher than the first voltage threshold value. 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Izawa US 20180024201” in view of “Asamichi JP 2013024800”, further in view of “Thommes US 20130293237”. 
As to claim 8, the combination of Izawa and Asamichi teaches the claimed 
limitations as discussed in Claim 1.
	Izawa teaches “the voltage is not reliable ([0027]; [0101]; [0104]; [0105]; [0107]).”
	Izawa in view of Asamichi does not explicitly teach “a notification unit configured to provide a visual and/or audible indication if the voltage is not reliable”.
	Thommes teaches “a notification unit configured to provide a visual and/or audible indication if the voltage is not reliable ([0013] teaches “a signal is generated when the actual voltage state deviates from the predetermined voltage state. This may be a visual or an audible signal. Operators or maintenance personnel can then be reliably warned of a potentially unsafe condition of the on-board high-voltage electrical system by such signal”; i.e., the voltage is not reliable when the actual voltage value is different from the predetermined voltage value. The system can generate a visual or an audible signal to warn the operator when the detected voltage is not reliable).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Thommes into Izawa in view of Asamichi. This combination would improve reliable determination of a voltage state of the battery system in electric or hybrid vehicle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Abraham US 20160193926” teaches “An apparatus for monitoring and controlling electrical systems in a motor vehicle with electric or hybrid drive has a first and a second AC voltage source for an alternating voltage between a first or second terminal and a reference terminal. First and second voltmeters detect a first or second voltage between the first or second terminal and the reference terminal. A control unit controls the AC voltage sources, receives the voltages from the voltmeters and determines insulation resistance for subassemblies that are connected to the terminals. The insulation resistance is relative to a potential connected to the reference terminal. A precharge state of a capacitative load connected to the first terminal is determined. The load is precharged by a voltage supply unit connected to the second terminal. The switching state of at least one switch between two subassemblies is determined. The subassemblies are connected to the first or second terminal”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863

/SON T LE/Primary Examiner, Art Unit 2863